Citation Nr: 1221511	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for status post Osgood Schlatters Disease, right knee ("right knee condition").

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for organic brain syndrome, to include depression and anxiety. 

4.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the RO.

The Veteran testified at  a hearing held in Washington, DC before the undersigned Veterans Law Judge in June 2010.  

The Board remanded the case to the RO for additional development in August 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the August 2010 remand, the Board directed the RO to obtain VA and non-VA treatment records.  In August 2010, the RO sent a letter requesting the Veteran to identify any VA and non-VA healthcare providers who had treated him for a right knee disorder, organic brain syndrome, headaches, and OSA and to complete and return the enclosed VA Form 21-4142.  The Veteran did not respond.  

The remand directed the RO to send at least one follow-up request if there was no response to the initial request for records.  

Further, the Veteran stated a year later that he had not received these consent forms for his signature.  He requested the RO to send him these forms so that he could fill them out.  (See September 2011 Written Statement).  The RO did not resend the consent forms.  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA failed to assure compliance with the Board's August 2010 remand instructions the claims must again be remanded for an additional development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must again remand these claims.

The Board cautions the Veteran that "the duty to assist is not always a one-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers, both VA and non-VA, who have treated him for the claimed right knee condition, organic brain syndrome, headaches and OSA since his discharge from service.  

The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  The RO then should attempt to obtain copies of all pertinent records from any identified health care provider.   

Specifically, the RO should seek to obtain copies of all records referable to treatment of the Veteran from Dr. RM-E, Dr. R, and a physician in Winchester, West Virginia.  Any records obtained should be associated with the claims file for review.  The requests for records and responses should be clearly delineated in the claims folder.

2.  After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



